SUBSCRIPTION AGREEMENT SUBSCRIPTION AGREEMENT made as of this day of December, 2007, between La Solucion, Inc., a Delaware corporation (the “Company”), and the undersigned (the “Subscriber”). WHEREAS, the Company is offering in a private placement (the “Offering”) to accredited investors Units at a purchase price of $50,000 per Unit, with each Unit consisting of 100,000 shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), and a three-year, warrant to purchase 100,000 shares of Common Stock at an exercise price of $0.75 per share in the fom attached hereto as Exhibit A (the “Warrants”). As used herein, the term “Units” means such Units, and all Common Stock and Warrants underlying the Units), and WHEREAS, the Subscriber desires to subscribe for the number of Units set forth on the signature page hereof, on the terms and conditions hereinafter set forth. NOW, THEREFORE, for and in consideration of the premises and the mutual covenants hereinafter set forth, the parties hereto do hereby agree as follows: I. SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER 1.1Subject to the terms and conditions hereinafter set forth, the Subscriber hereby subscribes for and agrees to purchase from the Company such number of Units set forth upon the signature page hereof, at a price equal to $50,000 per Unit, and the Company agrees to sell such to the Subscriber for said purchase price, subject to the Company’s right to sell to the Subscriber such lesser number of (or no) Units as the Company may, in its sole discretion, deem necessary or desirable.The purchase price is payable by wire transfer of immediately available funds, pursuant to the wire instructions Annexed hereto as
